Case 1:20-cv-03993-MKB-RLM Document 1 Filed 08/27/20 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Krishan Sukhram,                                              Civ. Action #:

                                       Plaintiff,              Complaint
               -v-

 Mercy Drive Realty Inc,                                       Jury Trial Demanded
 St. Xavier Home Care Services, Inc., and
 Cristabelle Cochran,


                                      Defendants.

       Plaintiff Krishan Sukhram (“Plaintiff” or “Sukhram”), by Abdul Hassan Law Group,

PLLC, his attorney, complaining of Mercy Drive Realty Inc, St. Xavier Home Care Services,

Inc, and Cristabelle Cochran (collectively “Defendants”), respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), he is: (i) entitled to
   unpaid overtime wages from Defendants for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times his regular rate for such hours over forty
   in a week; and (ii) entitled to maximum liquidated damages and attorneys' fees pursuant to
   the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. § 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendants for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week,
   and (ii) is entitled to maximum liquidated damages and attorneys fees, pursuant to the New
   York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL §
   663, and the regulations thereunder.


3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and compensation for not receiving



                                                    1
Case 1:20-cv-03993-MKB-RLM Document 1 Filed 08/27/20 Page 2 of 9 PageID #: 2




   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law
   and is also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.


                        JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                             THE PARTIES
7. Plaintiff Krishan Sukhram (“Plaintiff” or “Sukhram”) is an adult, over eighteen years old,
   who currently resides in Queens County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant Mercy Drive Realty Inc
   (“MDR”) was a corporation.

9. Upon information and belief and all times relevant herein, Defendant St. Xavier Home Care
   Services, Inc. (“XHC”) was a New York corporation.

10. Upon information and belief and at all times relevant herein, the corporate Defendant XHC
    was owned/controlled/managed by Defendant Cristabelle Cochran who was in charge of the
    operations and management of XHC.

11. At all times relevant herein, Defendants shared a place of business at 72-35 112th Street,
    Suite PR 1, Forest Hills, NY 11375, where Plaintiff was employed.



                                                2
Case 1:20-cv-03993-MKB-RLM Document 1 Filed 08/27/20 Page 3 of 9 PageID #: 3




12. Upon information and belief and at all times relevant herein, Defendants individually and/or
    jointly controlled the employment of Plaintiff and was responsible for hiring, firing,
    scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s
    employment, among other employment functions.

13. At all times relevant herein, Plaintiff was employed individually and/or jointly by
    Defendants.


                               STATEMENT OF FACTS
14. Upon information and belief, and at all relevant times herein, Defendants were in the
   business of medical and related services to the public.


15. Upon information and belief, and at all relevant times herein, Defendants owned and/or
   operated one or more locations and employed 500 employees.


16. Plaintiff was employed by Defendants from in or around December 2018 to in or around
   March 2020.


17. At all times relevant herein, Plaintiff was individually and/or jointly employed by Defendants
   in relevant part as a manual worker – performing a variety of lifting, moving, packing,
   unpacking, driving, and deliveries, etc.

18. At all times relevant herein, Plaintiff was paid on a bi-weekly basis in violation of NYLL §
   191 (1)(a)(i). See Vega v. CM & Assocs. Constr. Mgmt., LLC, 175 A.D.3d 1144, 107
   N.Y.S.3d 286 (1st Dep’t, 2019).

19. At all times relevant herein, Plaintiff was paid at a rate of about $21 an hour.

20. At all times relevant herein, Plaintiff was not paid for his overtime hours (hours over 40 in a
   week) worked – with few exceptions paid Plaintiff for 40 hours a week.


21. At all times relevant herein, Plaintiff worked about 45-50 or more hours each week for


                                                  3
Case 1:20-cv-03993-MKB-RLM Document 1 Filed 08/27/20 Page 4 of 9 PageID #: 4




   Defendant, five (5) to six (6) days a week but Plaintiff was not paid for each and all hours
   worked per week, for each week during his employment with Defendants – Plaintiff is owed
   wages including overtime wages for about 5-10 overtime hours worked per week, for each
   week during his employment with Defendants.

22. A more precise statement of the hours and wages may be made when Plaintiff Sukhram
   obtains the wage and time records Defendants were required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendants were required
   to keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

23. At all times relevant herein and for the time Plaintiff was employed by Defendants,
   Defendants failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his
   regular rate of pay for all hours worked in excess of forty hours in a week.

24. At all times relevant herein, Defendants did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).


25. At all times relevant herein, Defendants did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiff did not contain all
   hours worked by Plaintiff nor all wages earned, among other deficiencies.


26. Upon information and belief, and at all times relevant herein, Defendants had revenues
   and/or transacted business in an amount exceeding $500,000 annually.


27. At all times applicable herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.


28. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase of medical supplies, machinery,
   equipment and other essential supplies for its business.




                                                 4
Case 1:20-cv-03993-MKB-RLM Document 1 Filed 08/27/20 Page 5 of 9 PageID #: 5




29. Defendants as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.


30. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


31. At all times applicable herein and upon information and belief, Defendants transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

32. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.


33. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.


34. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.


35. “Plaintiff” as used in this complaint refers to the named Plaintiff.


36. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
         FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. - Unpaid Overtime
37. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 36
   above as if set forth fully and at length herein.



                                                  5
Case 1:20-cv-03993-MKB-RLM Document 1 Filed 08/27/20 Page 6 of 9 PageID #: 6




38. At all times relevant to this action, Plaintiff was employed by Defendants within the meaning
   of the FLSA – 29 USC 201 et Seq.


39. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.


40. At all times relevant herein, Defendants transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.


41. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff overtime
   compensation at rates of at least 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a work week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
42. Due to Defendants’ FLSA violations, plaintiff is entitled to recover from Defendants, his
   unpaid overtime compensation, maximum liquidated damages, attorney's fees, and costs of
   the action, pursuant to 29 U.S.C. § 216(b).




                    AS AND FOR A SECOND CAUSE OF ACTION
             NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid Overtime)
43. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 41
   above as if set forth fully and at length herein.


44. At all times relevant to this action, Plaintiff was employed by Defendants within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations and wage orders thereunder
   including 12 NYCRR § 142.


45. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiff overtime



                                                  6
Case 1:20-cv-03993-MKB-RLM Document 1 Filed 08/27/20 Page 7 of 9 PageID #: 7




   compensation at rates of at least 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a work-week, in violation of the New York Minimum Wage Act and
   its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2.


                               Relief Demanded
46. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover from
   Defendants, his unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1) and the regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
47. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 46 above with the same force and effect as if fully set forth at length herein.


48. At all times relevant to this action, Plaintiff was employed by Defendants within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the
   applicable regulations thereunder.


49. Defendants violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff his unpaid overtime wages, wages Plaintiff was entitled to
   within the time required by NYLL §§ 191, 193 and 198.

50. At all times relevant herein, Plaintiff was paid on a bi-weekly basis in violation of NYLL §
    191 (1)(a)(i). See Vega v. CM & Assocs. Constr. Mgmt., LLC, 175 A.D.3d 1144, 107
    N.Y.S.3d 286 (1st Dep’t, 2019).

51. At all times relevant herein, Defendants failed and willfully failed to provide Plaintiff with
   the notice(s) required by NYLL 195(1) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL 198 including NYLL 198(1-b), as well as an injunction directing


                                                  7
Case 1:20-cv-03993-MKB-RLM Document 1 Filed 08/27/20 Page 8 of 9 PageID #: 8




   defendants to comply with NYLL 195(1).

52. At all times relevant herein, Defendants failed and willfully failed to provide Plaintiff with
   the statement(s) required by NYLL 195(3) – Plaintiff is therefore entitled to and seeks to
   recover in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL 198 including NYLL 198(1-d), as well as an injunction directing
   Defendants to comply with NYLL 195(1).


                               Relief Demanded
53. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, his entire unpaid wages,
   including his unpaid overtime wages, maximum liquidated damages – including liquidated
   damages on all wages paid later than weekly, prejudgment interest, maximum recovery for
   violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’ fees, and costs of the
   action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendants to be in violation of the Plaintiff’s rights under the Fair Labor Standards
   Act, Article 6 of the New York Labor Law, the New York Minimum Wage Act, and the
   Regulations thereunder;


58. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to his Second Cause of Action, award Plaintiff his unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;




                                                  8
Case 1:20-cv-03993-MKB-RLM Document 1 Filed 08/27/20 Page 9 of 9 PageID #: 9




60. As to his Third Cause of Action, award Plaintiff all outstanding wages, including unpaid
   overtime wages, plus maximum liquidated damages – including maximum liquidated
   damages on all wages paid later than weekly, maximum recovery for violations of NYLL
   195(1) and NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to
   N.Y. Labor Law § 190 et seq. including § 198, and issue an injunction directing defendants
   to comply with NYLL 195(1) and NYLL 195(3).


61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       August 27, 2020

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                                 9
